ORDER OF SUSPENSION UPON CONVICTION
Comes now the Indiana Supreme Court Disciplinary Commission, and, pursuant to Ind.Admission and Discipline Rule 28, Seetion 10(e), files a notice of conviction and request for suspension.
This Court, being duly advised, now finds that the respondent, Brad C. Angleton, was convicted on April 27, 1994, in Marion Superior Court, Criminal Division III, Cause Number 49G03-9809-CF-111404, of the crime of murder, a felony in Indiana. This Court finds further that, pursuant to Ad-mis.Dise.R. 23(11)(a) and (b), the respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that Brad C. Angleton is suspended from the practice of law effective thirty (80) days from the date of this Order. Pursuant to Ad-mis.Dise.R. 28(11)(b), the respondent may, within twenty (20) days from the date of this Order, assert in writing any deficiency that establishes why the suspension should not take effect.
The Clerk of this Court is directed to forward notice of this Order by certified or registered mail to the parties in this proceeding and to all other entities pursuant to the provisions of Admis.Disc.R. 23(8)(d).
DONE.
/s/ Randall T. Shepard
Randall T. Shepard Chief Justice of Indiana
All Justices coneur.